

Exhibit 10.2




AMENDMENT NO. 1 TO CAVALRY BANCORP, INC.
1999 STOCK OPTION PLAN




WHEREAS, the in connection with the merger of Pinnacle Financial Partners, Inc.,
a Tennessee corporation (the "Company") with Cavalry Bancorp, Inc., a Tennessee
corporation ("Cavalry") outstanding options to purchase the common stock of
Cavalry pursuant to the terms of the Cavalry Bancorp, Inc. 1999 Stock Option
Plan (the "Plan") were automatically converted into options to purchase the
common stock of the Company pursuant to the terms Plan; and
 
WHEREAS, pursuant to Section 13 of the Plan, the Company's Board of Directors
has retained the right to amend the Plan; and


WHEREAS, the Company's Board of Directors now desires to amend the Plan;


NOW, THEREFORE, IN CONSIDERATION of the premises and by resolution of the
Company's Board of Directors, the Plan is hereby amended as follows:


1. Section 6 of the Plan is deleted in its entirety and replaced with the
following:
“Adjustments Upon Changes in Capitalization. In the event of any change in the
outstanding Shares subsequent to the effective date of the Plan by reason of any
reorganization, recapitalization, stock split, extraordinary stock or cash
dividend, capital distribution, combination or exchange of shares, merger,
consolidation or any change in the corporate structure or Shares of the
Corporation, the maximum aggregate number and class of shares and exercise price
of the Award, if any, as to which Awards may be granted under the Plan and the
number and class of shares and exercise price of the Award, if any, with respect
to which Awards have been granted under the Plan shall be equitably and
proportionately adjusted by the Committee, whose determination shall be
conclusive. Except as otherwise provided herein, any Award which is adjusted as
a result of this Section 6 shall be subject to the same terms and conditions as
the original Award."


2. Except as expressly stated herein, all other portions of the Plan remain in
full force and effect.


3. This Amendment No. 1 to the Cavalry Bancorp 1999 Stock Option Plan is
effective this 19th day of September, 2006.
 
PINNACLE FINANCIAL PARTNERS, INC.


By:  /s/ Hugh M. Queener
Name: Hugh M. Queener 
Title: Secretary to the Board 
 